MEMORANDUM **
Lina Lopez Morales, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen proceedings based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
We agree with the BIA’s conclusion that the performance by prior counsel did not result in prejudice to Lopez Morales, and thus her claim of ineffective assistance of counsel fails. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.2003) (to prevail on an ineffective assistance of counsel claim, a petitioner must demonstrate prejudice). The BIA correctly concluded that Lopez Morales has not established that she has plausible grounds for relief from removal. See Lin v. Ashcroft, 377 F.3d 1014, 1027 (9th Cir.2004) (to demonstrate prejudice, a petitioner must demonstrate “plausible grounds for relief.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.